EXHIBIT 10.2
AMENDMENT
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AND
CHANGE-IN-CONTROL EMPLOYEE SEVERANCE AGREEMENT
This Amendment (“Amendment”) to the Amended and Restated Employment Agreement
effective July 6, 2010 (the “Employment Agreement”) and the Change-in-Control
Employee Severance Agreement effective as of October 1, 2009 (the
“Change-in-Control Agreement”), in both cases by and between Delta Petroleum
Corporation (the “Company”) and Carl Lakey (the “Employee”), is effective as of
December 29, 2010 (the “Amendment Effective Date”), except as otherwise provided
herein, by and between the Company and the Employee.
RECITALS
     A. WHEREAS, Company and Employee entered into the Employment Agreement and
the Change-in-Control Agreement, which remain in force;
     B. WHEREAS Company and Employee wish to amend the Employment Agreement and
the Change-in-Control Agreement to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and for other reasons;
     C. NOW, THEREFORE, Company and Employee, for good and valuable
consideration which is hereby acknowledged, and the promises and covenants made
herein, agree, effective as of the dates set forth below, as follows.
AGREEMENT
     Company and Employee agree as follows:
     1. Amendment to Section 8 of the Employment Agreement. Section 8 of the
Employment Agreement is hereby amended in its entirety:
“Severance Benefits Following Nonrenewal of Agreement. In the event that
(a) this Agreement is not renewed by the Company (pursuant to Section 4) for any
reason other than a No Severance Benefits Event (as defined in Section 6(e)10)
and (b) the employment of Employee is subsequently terminated by the Company for
any reason other than a No Severance Benefits Event or due to his Disability
within two (2) years following the expiration of the Term of Employment
hereunder due to nonrenewal by the Company, then Employee shall be entitled to
severance benefits (hereafter, the ‘Nonrenewal Severance Benefits’) provided
that, he first enters into a release agreement pursuant to Section 6(d). The
Nonrenewal Severance Benefits shall be computed and paid in the same manner as
severance benefits are computed and paid under Section 6(b)(1); provided,
however, that the Additional Payment under Section 6(b)(1) shall be reduced by
the number of months that have elapsed between the last day of the Term of
Employment due to nonrenewal and the Employee’s actual termination of employment
date. For example, if the Employee’s employment is terminated (other than due to
a No Severance Benefits Event or his Disability) nine months after the end of
the Term of

 



--------------------------------------------------------------------------------



 



Employment due to the Company’s nonrenewal, he shall be entitled to an
Additional Payment pursuant to Section 6(b)(1) that is computed based on
15 months (24 - 9 = 15) instead of 24 months. In the event of a termination of
employment as described in this Section 8, Employee shall still be entitled to
the benefits under Section 6(b)(2) for discounted COBRA coverage.
Notwithstanding the foregoing, this Section 8 shall be null and void if there is
a Severance Payment Event as defined in the Change-in-Control Agreement.”
     2. Amendment to Section 37 of the Employment Agreement. Section 37 of the
Employment Agreement is hereby amended by adding the following paragraph to the
end thereof:
“In the event that the Company becomes subject to the sanctions imposed pursuant
to § 2716 of the Public Health Service Act by reason of this Agreement, the
Parties shall cooperate to amend this Agreement with the goal of giving Employee
the economic benefits described herein in a manner that does not result in such
sanctions being imposed.”
     3. Amendment to Section 3(b) of the Change-in-Control Agreement. Section
3(b) of the Change-in-Control Agreement is hereby amended in its entirety as:
“The Company shall make the Severance Payment to Employee in a cash lump sum on
the sixtieth (60th) day following the Severance Payment Event.”
     4. Amendment to Section 3(c) of the Change-in-Control Agreement. Section
3(c) of the Change-in-Control Agreement is hereby amended in its entirety as:
“With respect to any Welfare Benefits provided to the Employee other than health
insurance, the Company shall pay to Employee in a cash lump sum on the sixtieth
(60th) day following the Severance Payment Event an amount equal to 36 times the
excess of (i) the monthly premium payable immediately prior to the Severance
Payment Event for such Welfare Benefits substantially similar to those which
Employee (and Employee’s dependents) were receiving at such time, over (ii) the
aggregate monthly premiums(s) charged to the Employee for such coverage at such
time.
“The Company shall provide or arrange to provide the Employee, at the Company’s
sole cost for the Benefit Continuation Period, health insurance benefits that
are substantially the same as the health insurance benefits provided to the
Employee (and the Employee’s spouse, dependents and beneficiaries) immediately
before the Severance Payment Event, except that the health insurance benefits to
which the Employee is entitled under this subsection (c) will be subject to the
Employee’s compliance with the restrictions set out in Sections 4 through 13,
and will be reduced to the extent that comparable health insurance benefits are
received by the Employee from an employer other than the Company or any
Subsidiary during the Benefit Continuation Period.
“The fact that the cost of the participation by the Employee, or the Employee’s
spouse, dependents or beneficiaries, in any Welfare Benefit Plan was paid
indirectly by the Company, as a reimbursement or a credit to the Employee,
before the Severance Payment

2



--------------------------------------------------------------------------------



 



Event does not mean that the corresponding Welfare Benefits were not “provided
to the Employee” by the Company for the purpose of this subsection (c).
Notwithstanding the foregoing, this subsection (c) shall not apply if the
Severance Payment Event is attributable to the death of Employee; in such event,
the Designated Beneficiary, spouse and dependents of Employee shall be entitled
to whatever rights and benefits they have under the Plan(s) at the time of death
and nothing herein shall be construed to limit such rights and benefits.
“Any determination required under this subsection (c) with respect to any
affected Welfare Benefit Plan shall be made in good faith by the Compensation
Committee.”
     5. Amendment to Section 3(d) of the Change-in-Control Agreement. Section
3(d) of the Change-in-Control Agreement is hereby amended by substituting the
following sentence for the second sentence thereof:
“In addition to Stock Awards, any compensation due under a performance-based,
long-term incentive plan of the Company or a Subsidiary will automatically
accelerate and become nonforfeitable upon the Severance Payment Event, as though
all requisite time had passed to fully vest such compensation and all requisite
performance goals attributable thereto have been fully attained or satisfied,
and any such compensation shall be paid to Employee in a cash lump sum on the
sixtieth (60th) day following the Severance Payment Event.”
     6. Amendment to Section 3(d) of the Change-in-Control Agreement. Section
3(d) of the Change-in-Control Agreement is hereby amended by substituting the
following paragraph for the third paragraph thereof:
“Notwithstanding any provision of this Agreement to the contrary, in order to
receive the severance benefits payable under Section 3 following a Severance
Payment Event, Employee (or his beneficiary or estate) must first execute and
deliver to the Company an appropriate release agreement (on a form provided by
the Company) whereby the Employee agrees to release and waive, in return for
such severance benefits, any claims that he may have against the Company
including, without limitation, for unlawful discrimination (e.g., Title VII of
the Civil Rights Act) (the ‘Release’) and any revocation period therefor shall
have lapsed; provided, however, that the Release shall not release any claim or
cause of action by or on behalf of the Employee for (a) any payment or benefit
that may be due or payable under this Agreement or any employee benefit plan
prior to the receipt thereof, (b) any willful failure by the Company to
cooperate with Employee in exercising his vested stock options or other equity
incentives in accordance with their terms, (c) non-payment of salary or benefits
to which he is entitled from the Company as of the Severance Payment Date, or
(d) a breach of this Agreement by the Company; provided further, that in the
event that the Employee (or his beneficiary or estate) does not deliver the
executed Release to the Company, or the revocation period applicable to the
Release has not lapsed, on or prior to the twenty-eighth (28th) (or such longer
period as may be required by applicable law, but not to exceed fifty-two
(52) days) following the Severance Payment Event, any payments or benefits
scheduled to be paid under Section 3 on or prior to the day that that the
Employee delivers the executed

3



--------------------------------------------------------------------------------



 



Release to the Company (or, if later, the day that any revocation period
applicable to the Release lapses) shall be forfeited; and, provided further,
that in the event that that the Employee (or his beneficiary or estate) does
deliver the executed Release to the Company and the revocation period applicable
to the Release has lapsed on or prior to the twenty-eighth (28th) (or such
longer period as may be required by applicable law, but not to exceed fifty-two
(52) days) following the Severance Payment Event, any payment or benefits due
Employee under Section 3(c) that were not paid (or made available) during such
sixty (60) day period pursuant to the first clause of this sentence shall be
paid (or made available) to Employee on the sixtieth (60th) day following the
Severance Payment Event.”
     7. Amendment to Section 14(b) of the Change-in-Control Agreement. Section
14(b) of the Change-in-Control Agreement is hereby amended by deleting the
fourth sentence thereof.
     8. Amendment to Section 14(c) of the Change-in-Control Agreement. Section
14(c) of the Change-in-Control Agreement is hereby amended by substituting the
following sentence for the penultimate sentence thereof:
“Any extension of the statute of limitations relating to payment of taxes for
the Employee’s taxable year with respect to which such contested amount is
claimed to be due is limited solely to such contested amount.”
     9. Amendment to Section 14(d) of the Change-in-Control Agreement. Section
14(d) of the Change-in-Control Agreement is hereby amended by is hereby amended
by substituting the following four paragraphs for the first four paragraphs
thereof:
     “If the Employee becomes entitled to receive any refund with respect to any
Excise Tax, the Employee shall promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto) and the amount of any Gross-up Payment or Underpayment
received with respect to such Excise Tax.
     “Any payment to the Employee under this Section 14 shall be limited to the
amount, determined by the Accounting Firm pursuant to Section 14(b), that
reimburses the Employee for (i) the amount of Federal, state, local, or foreign
taxes imposed upon the Employee pursuant to Section 4999 of the Code or similar
provision of state, local, or foreign law as a result of a Payment and (ii) the
amount of additional Federal, state, local, or foreign income or similar taxes
imposed upon the Employee due to the Company’s reimbursement of the taxes
described in (i), and (iii) any additional tax on tax, penalties, or interest so
as to effect the intent of Section 14(a).
     “Employee agrees to reasonably cooperate with the Company to minimize the
amount of the excess parachute payments, including, without limitation,
assisting the Company in establishing that some or all of the payments received
by Employee that are “contingent on a change,” as described in
Section 280G(b)(2)(A) of the Code, are reasonable compensation for personal
services actually rendered by Employee before the date of such change or to be
rendered by Employee on or after the date of such change. Notwithstanding the
foregoing, Employee shall not be required to take any action which

4



--------------------------------------------------------------------------------



 



his attorney or tax advisor advises him in writing (i) is improper or
(ii) exposes Employee to personal liability. Employee may require the Company to
deliver to Employee an indemnification agreement, in form and substance
reasonably satisfactory to him, as a condition to taking any action required by
this paragraph.
“The Company shall make any Gross-Up Payment or Underpayment required to be made
under this Section 14 in a cash lump sum within ten (10) Business Days of
presentation to the Company by the Employee of proof reasonably satisfactory to
the Company that the taxes related to such Gross-up Payment or Underpayment have
been remitted by the Employee to the appropriate taxing authority, but in no
case shall any payment of a Gross-up Payment or Underpayment be made later than
the end of the Employee’s taxable year next following the Employee’s taxable
year in which the Employee remits the related taxes. Any Gross-Up Payment or
Underpayment that is not paid within 10 Business Days of receipt by the Company
of Employee’s written demand therefor shall thereafter be deemed delinquent, and
the Company shall pay to Employee immediately upon demand interest at the rate
of 10% per annum from the date such Payment becomes delinquent to the date of
payment of such delinquent sum with interest. Any expense borne by the Company,
to the extent such expense is treated as a reimbursement of an expense related
to a tax audit or litigation addressing the existence or amount of a tax
liability described in this Section 14, shall be paid no later than he end of
the Employee’s taxable year following the Employee’s taxable year in which the
taxes that are the subject of the audit or litigation are remitted to the taxing
authority, or where as a result of such audit or litigation no taxes are
remitted, the end of the Employee’s taxable year following the Employee’s
taxable year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation. Amounts subject
to reimbursement under this Section 14 during a taxable year of the Employee
shall not affect the amounts subject to reimbursement in a any other taxable
year of the Employee. The right to reimbursement under this Section 14 shall not
be subject to liquidation or exchange for another benefit.”
     10. Amendment to Section 14(e)(ii) of the Change-in-Control Agreement.
Section 14(e)(ii) of the Change-in-Control Agreement is hereby amended in its
entirety as follows:
“This Agreement is intended to comply with Section 409A of the Code and the
Treasury Regulations promulgated thereunder (‘Section 409A’) and shall be
construed and interpreted accordingly. It is the intention of the Parties that
payments or benefits payable under this Agreement not be subject to the
additional tax or interest imposed pursuant to Section 409A. To the extent such
potential payments or benefits are or could become subject to Section 409A, the
Parties shall cooperate to amend this Agreement with the goal of giving Employee
the economic benefits described herein in a manner that does not result in such
tax or interest being imposed. Notwithstanding anything in this Agreement to the
contrary, the following provisions shall apply.
“For purposes of this Agreement, whenever and to the extent that it would be
necessary to comply with the requirements of Section 409A, the Employee’s
employment will be treated as terminating when and only when Employee
experiences a Separation from Service. For purposes of this Agreement, the term
‘Separation from Service’ means

5



--------------------------------------------------------------------------------



 



when Employee dies, retires or otherwise has a termination of employment from
the Company that constitutes a ‘separation of service’ within the meaning of
Treasury Regulation Section 1.409A-1(h)(1).
“If a payment that could be made under this Agreement would be subject to
additional taxes and interest under Section 409A , the Company in its sole
discretion may accelerate some or all of a payment otherwise payable under the
Agreement to the time at which such amount is includible in the income of
Employee, provided that such acceleration shall only be permitted to the extent
permitted under Treasury Regulation Section 1.409A-3(j)(4)(vii) and the amount
of such acceleration does not exceed the amount permitted under Treasury
Regulation Section 1.409A-3(j)(vii).
“No payment to be made under this Agreement shall be made at a time earlier than
that provided for in this Agreement unless such payment is (i) an acceleration
of payment permitted to be made under Treasury Regulation Section 1.409A-3(j)(4)
or (ii) a payment that would otherwise not be subject to additional taxes and
interest under Section 409A of the Code.
“Each payment of benefits pursuant to Sections 3 or 14 shall be a separate
payment to the maximum extent permitted by Section 409A. The portion of any
payment under this Agreement that would constitute a ‘short-term deferral’
within the meaning of Treasury Regulation Section 1.409A-1(b)(4),would meet the
requirements for separation pay due to involuntary separation from service under
Treasury Regulation Section 1.409A-1(b)(9)(iii), or would otherwise be exempt
from Section 409A shall be treated as a separately identified and determinable
amount for purposes of Section 409A.
“Payments pursuant to Section 14 are intended to be payments made at a specified
date or fixed schedule pursuant to Treasury
Regulation Section 1.409A-3(i)(1)(iv) or (v), and shall be construed and
interpreted accordingly.
“In the event that the Company becomes subject to the sanctions imposed pursuant
to § 2716 of the Public Health Service Act by reason of this Agreement, the
Parties shall cooperate to amend this Agreement with the goal of giving Employee
the economic benefits described herein in a manner that does not result in such
sanctions being imposed.”
     11. Amendment to the Definition of “Change-in-Control” in Appendix A of the
Change-in-Control Agreement. The definition of “Change-in-Control” in Appendix A
of the Change-in-Control Agreement is amended by adding the following language
to the end thereof.
“Notwithstanding anything to the contrary in this Agreement, no event shall
constitute a Change-in-Control unless such event constitutes a change in control
event pursuant to Treas. Reg. Section 1.409A-3(i)(5).”
     12. Amendment to the Definition of “Good Reason” in Appendix A of the
Change-in-Control Agreement. The definition of “Good Reason” in Appendix A of
the Change-in-Control

6



--------------------------------------------------------------------------------



 



Agreement is hereby amended by substituting the following paragraph for the last
paragraph thereof :
“Notwithstanding the foregoing definition of ‘Good Reason’, the Employee cannot
terminate his employment hereunder for Good Reason unless he (i) first notifies
the Board or Compensation Committee in writing of the event (or events) which
the Employee believes constitutes a Good Reason event under subparagraphs (i),
(ii), (iii), (iv), (v), (vi), or (vii) (above) within 90 days from the date of
such event (or, if later, the date of a Change-in-Control), (ii) provides the
Company with at least 30 calendar days to cure, correct or mitigate the Good
Reason event so that it either (1) does not constitute a Good Reason event
hereunder or (2) Employee agrees, in writing, that after any such modification
or accommodation made by the Company that such event shall not constitute a Good
Reason event, (iii) notifies the Company of his intent to terminate his
employment for Good Reason within 30 days after the end of such 30 calendar day
period to cure, correct or mitigate, and (iv) terminates his employment within
30 days of such notice.”
     13. Amendment to the Definition of “Severance Payment” in Appendix A of the
Change-in-Control Agreement. The definition of “Severance Pay Event” in
Appendix A of the Change-in-Control Agreement is replaced in its entirety by the
following:
     “‘Severance Payment’ means an amount equal to
(i) three (3) times the sum of:
(A) the Employee’s highest Base Salary in effect at any time within 12 months
before the Change-in-Control; plus
(B) an amount equal to the annual average of the annual bonuses (includes any
incentive cash compensation) paid or payable to the Employee by the Company and
any Subsidiary for the three fiscal years of the Company immediately preceding
the fiscal year in which the Change-in-Control occurs, but not less than the
greater of (a) Employee’s highest annual target bonus during any of these three
preceding fiscal years or (b) the Employee’s targeted bonus for the fiscal year
in which the Change-in-Control occurs;
(ii) less, but not below zero, the amount of any Additional Payment made
pursuant to the Employment Agreement.
“Notwithstanding the foregoing provisions of this definition, in the event that
the Severance Payment Event is attributable to termination of Employee’s
employment due to his death or Disability, the term ‘three (3) times’ shall be
replaced by ‘two (2) times” in the first line of this definition.”
“For clause (i)(B) of this definition: (a) the calculation of the average of the
annual bonuses of the Employee shall include a fiscal year during which the
Employee was employed by the Company and a participant in a bonus or incentive
cash compensation

7



--------------------------------------------------------------------------------



 



Plan even if the Employee did not earn any bonus or incentive cash compensation
for that fiscal year; (b) the bonus or incentive cash compensation paid or
payable to the Employee for only part of a fiscal year of the Company shall be
annualized (on the same basis as the one on which the bonus or compensation was
prorated) for that fiscal year to calculate the average; and (c) the ‘targeted
bonus’ for the fiscal year of the Company in which the Change-in-Control occurs
shall be the amount identified as ‘target’ by the Board (or the committee
thereof that administers the bonus or incentive cash compensation Plan) for the
Employee as a percentage of base salary, and not the maximum or any similar
“stretch” goal that may be achieved under such Plan.”
     14. Amendment to the Definition of “Severance Pay Event” in Appendix A of
the Change-in-Control Agreement. The definition of “Severance Pay Event” in
Appendix A of the Change-in-Control Agreement is hereby amended by substituting
the following sentence for the first sentence thereof:
“‘Severance Payment Event’ means (i) the termination of the Employee’s
employment with the Company and all Affiliates, for any reason other than
(a) voluntarily by the Employee without Good Reason or (b) involuntarily by the
Company for Cause, which termination occurs at any time between the date of a
Change-in-Control and the twenty-fourth (24th) month immediately following the
month in which the Change-in-Control occurred or (ii) a Change-in-Control that
occurs within six months of the termination of the Employee’s employment with
the Company and all Affiliates, for any reason other than (a) voluntarily by the
Employee without Good Reason or (b) involuntarily by the Company for Cause.”
     15. Miscellaneous.
          a. The terms and provisions of the Employment Agreement and the
Change-in-Control Agreement shall remain in full force and effect except as
specifically modified by this Amendment.
          b. This Amendment may be executed and delivered by facsimile in any
number of counterparts and by the parties hereto, each of which when so executed
shall be deemed to be original and all of which, when taken together, shall
constitute one and the same agreement.
          c. The Employment Agreement, the Change-in-Control Agreement, and this
Amendment set forth the entire understanding of the parties relating to the
subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof.

8



--------------------------------------------------------------------------------



 



     The parties hereby execute this Amendment effective as of the date set
forth above.

             
Place:
  Denver, CO   Place:   Denver, CO
Date:
  December 29, 2010   Date:   December 29, 2010

DELTA PETROLEUM CORP.

          /s/ Kevin Nanke     /s/ Carl Lakey  
 
      Carl Lakey
By:
  Kevin Nanke    
 
       
 
       
Its
  CFO    
 
       

9